
	
		I
		111th CONGRESS
		1st Session
		H. R. 2649
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Ms. Bean introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  new energy efficient home credit and to provide a credit against tax for the
		  purchase of certain energy efficient homes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation Homes Act of
			 2009 .
		2.Modification of
			 new energy efficient home credit
			(a)In
			 general
				(1)Modification of
			 credit amountParagraph (2)
			 of section 45L(a) of the Internal Revenue Code of 1986 (relating to applicable
			 amount) is amended to read as follows:
					
						(2)Applicable
				amountFor purposes of
				paragraph (1), the applicable amount is an amount equal to—
							(A)in the case of an
				Energy Star Home, $700,
							(B)in the case of an
				Energy Plus Home, $2,000,
							(C)in the case of an
				Energy Saver Home, $5,000, and
							(D)in the case of Zero
				Energy Home,
				$10,000.
							.
				(2)Modification of
			 energy saving requirementSubsection (c) of section 45L of such
			 Code is amended to read as follows:
					
						(c)Energy savings
				requirements
							(1)In
				generalA dwelling unit meets the energy savings requirements of
				this subsection if such unit is described in paragraph (2).
							(2)Applicable
				dwelling unitsFor purposes of this section—
								(A)Energy Star
				homeThe term Energy Star Home means a dwelling unit
				which meets the requirements established by the Administrator of the
				Environmental Agency under the Energy Star Labeled Homes program.
								(B)Energy Plus
				HomeThe term Energy
				Plus Home means a dwelling unit which is certified under the most recent
				Mortgage Industry National Home Energy Rating Systems Standards as having a
				relative energy use index value of more than 50, but not more than 70.
								(C)Energy Saver
				HomeThe term Energy
				Saver Home means a dwelling unit which meets the requirements of
				subparagraph (B) applied by substituting 0 for 50
				and 50 for 70.
								(D)Zero energy
				homeThe term Zero
				Energy Home means a dwelling unit which meets the requirements of
				subparagraph (B) applied by substituting 0 for more than
				50, but not more than 70.
								.
				(3)Modification of
			 terminationSubsection (g) of section 45L of such Code (relating
			 to termination) is amended to read as follows:
					
						(g)TerminationThis section shall not apply to any
				qualified new energy efficient home acquired after—
							(1)in the case of an
				Energy Star Home, December 31, 2011,
							(2)in the case of a Energy Star Home, December
				31, 2013,
							(3)in the case of a Energy Plus Home, December
				31, 2015, and
							(4)in the case of a
				Zero Energy Home, December 31,
				2018.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to new energy efficient homes acquired after December
			 31, 2008.
			3.Energy efficient
			 residence credit
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 25D the following new section:
				
					25E.Energy
				efficient residence credit
						(a)In
				generalIn the case of an
				individual who purchases a qualified energy efficient residence in the United
				States during a taxable year, there shall be allowed as a credit against the
				tax imposed by this chapter for such taxable year an amount equal to the
				applicable amount determined under subsection (c).
						(b)Qualified energy
				efficient residenceFor purposes of this section, the term
				qualified energy efficient residence means any principal
				residence (within the meaning of section 121) of the taxpayer which is an
				Energy Star Home, Energy Plus Home, Energy Saver Home, or Zero Energy Home (as
				each is defined in section 45L(c)(2)).
						(c)Applicable
				amountFor purposes of this section—
							(1)In
				generalThe applicable amount shall be—
								(A)in the case of an
				Energy Star Home, $700,
								(B)in the case of an
				Energy Plus Home, $2,000,
								(C)in the case of an
				Energy Saver Home, $5,000, and
								(D)in the case of Zero
				Energy Home, $10,000.
								(2)Married filing
				separatelyIn the case of a married individual filing a separate
				return, the applicable amount shall be 50 percent of the amount in effect under
				paragraph (1) applicable to the qualified energy efficient home
				involved.
							(3)Other
				individualsIf two or more
				individuals who are not married purchase a principal residence, the amount of
				the credit allowed under subsection (a) shall be allocated among such
				individuals in such manner as the Secretary may prescribe, except that the
				total amount of the credits allowed to all such individuals shall not exceed
				the amount in effect under paragraph (1) applicable to the qualified energy
				efficient home involved.
							(d)Definition and
				special rulesFor purposes of this section—
							(1)PurchaseThe term purchase shall have
				the meaning given such term by section 36.
							(2)Rules made
				applicableRules similar to the rules of subsections (d) and (f)
				of section 36 shall apply. For purposes of the preceding sentence, such
				subsection (f) shall be applied without regard to paragraph (4)(D)
				thereof.
							(e)TerminationThis section shall not apply to any
				qualified energy efficient residence purchased after—
							(1)in the case of an
				Energy Star Home, December 31, 2011,
							(2)in the case of a Energy Star Home, December
				31, 2013,
							(3)in the case of a Energy Plus Home, December
				31, 2015, and
							(4)in the case of a
				Zero Energy Home, December 31,
				2018.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Energy efficient residence
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			
